DETAILED ACTION
	This is the second office action on the merits of the instant application, and is in response to Applicant’s amendment and remarks filed January 5, 2021, wherein claims 11, 15, 17, 19, 26-27 and 29-30 are amended and claims 12 and 14 are cancelled.  Claims 1-11, 13 and 15-30 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 15 is objected to because the claim status identifier is incorrect.  The text of claim 15 is amended, but the status identifier indicates “Original” rather than “Currently Amended”.  In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “a radar transceiver” on line 2 and then again recites “a radar transceiver” on line 10.  It is unclear whether the second recitation is to an additional radar transceiver, or whether it should read “the radar transceiver”.
Claim 15 recites “a LIDAR transceiver” on line 4 and then again recites “a LIDAR transceiver” on line 12.  It is unclear whether the second recitation is to an additional LIDAR transceiver, or whether it should read “the LIDAR transceiver”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham et al. (US 2018/0089538 A1).
Graham et al. teaches, according to claim 1, a method for operating a navigation system of a vehicle, the method comprising: 
“FIG. 3 is a block diagram 300 illustrating an embodiment of the sensor interaction controller 304 (SIC), perception controller (PC) 306, and localization controller (LC) 308. A sensor array 302 of the vehicle can include various types of sensors, such as…radar 302b… Each sensor sends individual vendor defined data types to the SIC 304. For example…the radar 302b sends object lists…The SIC 304 monitors and diagnoses faults at each of the sensors 302a-f. In addition, the SIC 304 isolates the data from each sensor from its vendor specific package and sends vendor neutral data types to the perception controller (PC) 306 and localization controller 308 (LC).”);
determining a second localization solution associated with the location of the vehicle in the navigable environment using a LiDAR transceiver, a camera, or both of the navigation system (Graham et al., at least para. [0039], “FIG. 3 is a block diagram 300 illustrating an embodiment of the sensor interaction controller 304 (SIC), perception controller (PC) 306, and localization controller (LC) 308. A sensor array 302 of the vehicle can include various types of sensors, such as a camera 302a…LIDAR 302c. Each sensor sends individual vendor defined data types to the SIC 304. For example, the camera 302a sends object lists and images…the LIDAR 302c sends object lists and scan points. A person of ordinary skill in the art can recognize that the sensor array 302 can employ other types of sensors, however. The SIC 304 monitors and diagnoses faults at each of the sensors 302a-f. In addition, the SIC 304 isolates the data from each sensor from its vendor specific package and sends vendor neutral data types to the perception controller (PC) 306 and localization controller 308 (LC).”); 
“The LC 308 fuses GPS and IMU data with Radar, Lidar, and Vision data to determine a location in GPS location, and to increase the precision of the GPS location. The LC 308 then reports that robust determined location, velocity, and attitude to the PC 306. The LC 308 further monitors measurements representing position, velocity, and attitude data for accuracy relative to each other, such that if one sensor measurement fails or becomes degraded, such as a GPS signal in a city, the LC 308 can correct for it. The PC 306 identifies and locates objects around the vehicle based on the sensed information. The PC 306 further estimates drivable surface regions surrounding the vehicle, and further estimates other surfaces such as road shoulders or drivable terrain in the case of an emergency. The PC 306 further provides a stochastic prediction of future locations of objects. The PC 306 further stores a history of objects and drivable surfaces.”); and 
performing one or more actions based on the selected localization solution (Graham et al., at least para. [0045], “The ADC 402 generates a strategic corridor for the vehicle to navigate. The ADC 402 generates the corridor based on predictions of the free space on the road in the strategic/tactical prediction. The ADC 402 further receives the vehicle position information and vehicle attitude information from the perception controller of FIG. 3.”; and para. [0049], “The ADC 402 the provides the requested trajectory corridor 406 to the VC 404, which works in tandem with the ADC 402 to allow the vehicle to navigate the corridor.”).

Regarding claim 2, performing the one or more actions using the localization solutions comprises: navigating the vehicle through the navigable environment using the selected vehicle “The ADC 402 generates a strategic corridor for the vehicle to navigate. The ADC 402 generates the corridor based on predictions of the free space on the road in the strategic/tactical prediction. The ADC 402 further receives the vehicle position information and vehicle attitude information from the perception controller of FIG. 3.”; and para. [0049], “The ADC 402 the provides the requested trajectory corridor 406 to the VC 404, which works in tandem with the ADC 402 to allow the vehicle to navigate the corridor.”).
Regarding claim 3, performing the one or more actions using the localization solutions comprises: generating an alert to a driver of the vehicle based on the localization solution (Graham et al., at least para. [0054], “FIG. 6 is a block diagram 600 illustrating an example embodiment of the system controller 602, human interface controller 604 (HC) and machine interface controller 606 (MC). The human interaction controller 604 (HC) receives input command requests from the operator and provides outputs to the operator, passengers of the vehicle, and humans external to the autonomous vehicle. The HC 604 provides the operator and passengers (via visual, audio, haptic, or other interfaces) a human-understandable representation of the system status and rationale of the decision making of the autonomous vehicle.”).
Regarding claim 4, performing the one or more actions using the localization solutions comprises: providing the localization solution to a driver of the vehicle (Graham et al., at least para. [0054], “FIG. 6 is a block diagram 600 illustrating an example embodiment of the system controller 602, human interface controller 604 (HC) and machine interface controller 606 (MC). The human interaction controller 604 (HC) receives input command requests from the operator and provides outputs to the operator, passengers of the vehicle, and humans external to the autonomous vehicle. The HC 604 provides the operator and passengers (via visual, audio, haptic, or other interfaces) a human-understandable representation of the system status and rationale of the decision making of the autonomous vehicle.”).

Graham et al. teaches, according to claim 16, a navigation system comprising: 
means for determining a first localization solution associated with a location of the vehicle in a navigable environment using a radar transceiver of the navigation system (Graham et al., at least para. [0039], “FIG. 3 is a block diagram 300 illustrating an embodiment of the sensor interaction controller 304 (SIC), perception controller (PC) 306, and localization controller (LC) 308. A sensor array 302 of the vehicle can include various types of sensors, such as…radar 302b… Each sensor sends individual vendor defined data types to the SIC 304. For example…the radar 302b sends object lists…The SIC 304 monitors and diagnoses faults at each of the sensors 302a-f. In addition, the SIC 304 isolates the data from each sensor from its vendor specific package and sends vendor neutral data types to the perception controller (PC) 306 and localization controller 308 (LC).”); 
means for determining a second localization solution associated with the location of the vehicle in the navigable environment using a LiDAR transceiver, a camera, or both of the navigation system (Graham et al., at least para. [0039], “FIG. 3 is a block diagram 300 illustrating an embodiment of the sensor interaction controller 304 (SIC), perception controller (PC) 306, and localization controller (LC) 308. A sensor array 302 of the vehicle can include various types of sensors, such as a camera 302a…LIDAR 302c. Each sensor sends individual vendor defined data types to the SIC 304. For example, the camera 302a sends object lists and images…the LIDAR 302c sends object lists and scan points. A person of ordinary skill in the art can recognize that the sensor array 302 can employ other types of sensors, however. The SIC 304 monitors and diagnoses faults at each of the sensors 302a-f. In addition, the SIC 304 isolates the data from each sensor from its vendor specific package and sends vendor neutral data types to the perception controller (PC) 306 and localization controller 308 (LC).”); 
means for selecting a localization solution from the first and second localization solutions based on whether an accuracy of the first localization exceeds an accuracy of the second localization solution (Graham et al., at least para. [0040], “The LC 308 fuses GPS and IMU data with Radar, Lidar, and Vision data to determine a location in GPS location, and to increase the precision of the GPS location. The LC 308 then reports that robust determined location, velocity, and attitude to the PC 306. The LC 308 further monitors measurements representing position, velocity, and attitude data for accuracy relative to each other, such that if one sensor measurement fails or becomes degraded, such as a GPS signal in a city, the LC 308 can correct for it. The PC 306 identifies and locates objects around the vehicle based on the sensed information. The PC 306 further estimates drivable surface regions surrounding the vehicle, and further estimates other surfaces such as road shoulders or drivable terrain in the case of an emergency. The PC 306 further provides a stochastic prediction of future locations of objects. The PC 306 further stores a history of objects and drivable surfaces.”); and 
means for performing one or more actions based on the selected localization solution (Graham et al., at least para. [0045], “The ADC 402 generates a strategic corridor for the vehicle to navigate. The ADC 402 generates the corridor based on predictions of the free space on the road in the strategic/tactical prediction. The ADC 402 further receives the vehicle position information and vehicle attitude information from the perception controller of FIG. 3.”; and para. [0049], “The ADC 402 the provides the requested trajectory corridor 406 to the VC 404, which works in tandem with the ADC 402 to allow the vehicle to navigate the corridor.”).

Graham et al. teaches, according to claim 17, a non-transitory, computer-readable medium, having stored thereon computer-readable instructions for operating a navigation system (Graham et al., at least para. [0071], “In one embodiment, the processor routines 92 and data 94 are a computer program product (generally referenced 92), including a non-transitory computer-readable medium (e.g., a removable storage medium…”), comprising instructions configured to cause the navigation system to: 
determine a first localization solution associated with a location of a vehicle in a navigable environment using a radar transceiver of the navigation system (Graham et al., at least para. [0039], “FIG. 3 is a block diagram 300 illustrating an embodiment of the sensor interaction controller 304 (SIC), perception controller (PC) 306, and localization controller (LC) 308. A sensor array 302 of the vehicle can include various types of sensors, such as…radar 302b… Each sensor sends individual vendor defined data types to the SIC 304. For example…the radar 302b sends object lists…The SIC 304 monitors and diagnoses faults at each of the sensors 302a-f. In addition, the SIC 304 isolates the data from each sensor from its vendor specific package and sends vendor neutral data types to the perception controller (PC) 306 and localization controller 308 (LC).”); 
determine a second localization solution associated with the location of the vehicle in the navigable environment using a LiDAR transceiver, a camera, or both of the navigation system “FIG. 3 is a block diagram 300 illustrating an embodiment of the sensor interaction controller 304 (SIC), perception controller (PC) 306, and localization controller (LC) 308. A sensor array 302 of the vehicle can include various types of sensors, such as a camera 302a…LIDAR 302c. Each sensor sends individual vendor defined data types to the SIC 304. For example, the camera 302a sends object lists and images…the LIDAR 302c sends object lists and scan points. A person of ordinary skill in the art can recognize that the sensor array 302 can employ other types of sensors, however. The SIC 304 monitors and diagnoses faults at each of the sensors 302a-f. In addition, the SIC 304 isolates the data from each sensor from its vendor specific package and sends vendor neutral data types to the perception controller (PC) 306 and localization controller 308 (LC).”); 
select a localization solution from the first and second localization solutions based on whether an accuracy of the first localization exceeds an accuracy of the second localization solution (Graham et al., at least para. [0040], “The LC 308 fuses GPS and IMU data with Radar, Lidar, and Vision data to determine a location in GPS location, and to increase the precision of the GPS location. The LC 308 then reports that robust determined location, velocity, and attitude to the PC 306. The LC 308 further monitors measurements representing position, velocity, and attitude data for accuracy relative to each other, such that if one sensor measurement fails or becomes degraded, such as a GPS signal in a city, the LC 308 can correct for it. The PC 306 identifies and locates objects around the vehicle based on the sensed information. The PC 306 further estimates drivable surface regions surrounding the vehicle, and further estimates other surfaces such as road shoulders or drivable terrain in the case of an emergency. The PC 306 further provides a stochastic prediction of future locations of objects. The PC 306 further stores a history of objects and drivable surfaces.”); and 
sic] one or more actions based on the selected localization solution (Graham et al., at least para. [0045], “The ADC 402 generates a strategic corridor for the vehicle to navigate. The ADC 402 generates the corridor based on predictions of the free space on the road in the strategic/tactical prediction. The ADC 402 further receives the vehicle position information and vehicle attitude information from the perception controller of FIG. 3.”; and para. [0049], “The ADC 402 the provides the requested trajectory corridor 406 to the VC 404, which works in tandem with the ADC 402 to allow the vehicle to navigate the corridor.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. in view of Song et al. (US 2017/0045362 A1).
Graham et al. teaches, according to claim 15, a navigation system comprising: 
a radar transceiver and a LiDAR transceiver configured to transmit signals to and receive return signals (Graham et al., at least para. [0031], “Referring again to the CODA model of FIG. 1, in terms of an autonomous vehicle, the observation layer of the model includes gathering sensor readings, for example, from vision sensors, Radar (Radio Detection And Ranging), LIDAR (Light Detection And Ranging), and Global Positioning Systems (GPS).”) in a navigable environment; 
a memory (Graham et al., at least para. [0070], “Disk storage 95 provides non-volatile storage for computer software instructions 92 and data 94 used to implement an embodiment of the present invention.”); 
a processor coupled to the memory (Graham et al., at least para. [0070], “A central processor unit 84 is also attached to the system bus 79 and provides for the execution of computer instructions.”), the radar-transceiver, and the LiDAR transceiver, the processor configured to 
determine a first localization solution associated with a location of the vehicle in a navigable environment using a radar transceiver of the navigation system (Graham et al., at least para. [0039], “FIG. 3 is a block diagram 300 illustrating an embodiment of the sensor interaction controller 304 (SIC), perception controller (PC) 306, and localization controller (LC) 308. A sensor array 302 of the vehicle can include various types of sensors, such as…radar 302b… Each sensor sends individual vendor defined data types to the SIC 304. For example…the radar 302b sends object lists…The SIC 304 monitors and diagnoses faults at each of the sensors 302a-f. In addition, the SIC 304 isolates the data from each sensor from its vendor specific package and sends vendor neutral data types to the perception controller (PC) 306 and localization controller 308 (LC).”); 
determine a second localization solution associated with the location of the vehicle in the navigable environment using a LiDAR transceiver, a camera, or both of the navigation system (Graham et al., at least para. [0039], “FIG. 3 is a block diagram 300 illustrating an embodiment of the sensor interaction controller 304 (SIC), perception controller (PC) 306, and localization controller (LC) 308. A sensor array 302 of the vehicle can include various types of sensors, such as a camera 302a…LIDAR 302c. Each sensor sends individual vendor defined data types to the SIC 304. For example, the camera 302a sends object lists and images…the LIDAR 302c sends object lists and scan points. A person of ordinary skill in the art can recognize that the sensor array 302 can employ other types of sensors, however. The SIC 304 monitors and diagnoses faults at each of the sensors 302a-f. In addition, the SIC 304 isolates the data from each sensor from its vendor specific package and sends vendor neutral data types to the perception controller (PC) 306 and localization controller 308 (LC).”); 
select a localization solution from the first and second localization solutions based on whether an accuracy of the first localization exceeds an accuracy of the second localization solution (Graham et al., at least para. [0040], “The LC 308 fuses GPS and IMU data with Radar, Lidar, and Vision data to determine a location in GPS location, and to increase the precision of the GPS location. The LC 308 then reports that robust determined location, velocity, and attitude to the PC 306. The LC 308 further monitors measurements representing position, velocity, and attitude data for accuracy relative to each other, such that if one sensor measurement fails or becomes degraded, such as a GPS signal in a city, the LC 308 can correct for it. The PC 306 identifies and locates objects around the vehicle based on the sensed information. The PC 306 further estimates drivable surface regions surrounding the vehicle, and further estimates other surfaces such as road shoulders or drivable terrain in the case of an emergency. The PC 306 further provides a stochastic prediction of future locations of objects. The PC 306 further stores a history of objects and drivable surfaces.”); and 
perform one or more actions based on the selected localization solution (Graham et al., at least para. [0045], “The ADC 402 generates a strategic corridor for the vehicle to navigate. The ADC 402 generates the corridor based on predictions of the free space on the road in the strategic/tactical prediction. The ADC 402 further receives the vehicle position information and vehicle attitude information from the perception controller of FIG. 3.”; and para. [0049], “The ADC 402 the provides the requested trajectory corridor 406 to the VC 404, which works in tandem with the ADC 402 to allow the vehicle to navigate the corridor.”).
Graham et al. does not expressly teach, but Song et al. teaches radar- and light-reflective markers disposed in the navigable environment (Song et al., at least para. [0020], “The vehicle sensors 108 are configured to detect a landmark outside the vehicle 100 and within operating range of the vehicle sensors 108. A landmark may be anything within detection distance of the sensor which is also associated with map data stored in a database accessible to the vehicle. Examples of landmarks may include, road-based features, such as: lane markers (e.g., stripes or dashed lines painted on the road surface, reflectors on the road surface, etc.), road signs, barricades, railing, or the like. Landmarks may also include land-based features, such as: a tree, a mountain, a building, or the like.”; and para. [0021], “The vehicle sensors 108 are further configured to identify a distance between the vehicle sensors 108 to the detected landmark, or in other words, to identify a sensor-based lateral offset from the vehicle 100 to the landmark. The vehicle sensors 108 may be implemented using a camera system, lidar sensors, radar sensors, or any other vehicle-based sensor capable of determining a distance from the vehicle 100 to a landmark. Each of the vehicle sensors 108 is positioned to perform these operations outside of the vehicle 100, and is capable of transmitting lateral offset data to the vehicle ECU 104 for further processing.”).  It would have been obvious to incorporate the teaching of Song et al. in the system of Graham et al. for the purpose of providing known specific landmarks to assist in accurate localization, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Allowable Subject Matter
Claims 18, 27 and 28 are allowed.
Claims 5-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 11 and 19-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 29 and 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed January 5, 2021 have been fully considered but they are not persuasive.   Applicant argues that Graham et al. does not teach the elements of claim 1.  Specifically, Applicant argues that Graham et al. does not teach first and second localization solutions, by radar and by LIDAR or camera, and then selecting one of the localization solutions based on accuracy.  As presented in the first office action, and repeated above, Graham et al. teaches determining a localization solution using various sensor types, including a radar transceiver and LIDAR.  Each of the sensor types send object information to the sensor interaction controller, which sends the information to the localization controller.  The localization controller monitors the information provided by the various sensors, relative to each other, so as to correct for a degraded signal or measurement.  Thus, the localization controller selects a localization solution based on the relative accuracy of the localization solution provided by the available sensors, which include radar and LIDAR, as required by independent claim 1 of the instant application.  Applicant’s argument with respect to claim 1 is therefore unpersuasive.  Applicant’s argument for the patentability of claims 2-4 and 15-17 relies on the argument for .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665